Citation Nr: 1519438	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease due to herbicide exposure.

2.  Entitlement to an initial rating higher than 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to February 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of the initial rating assigned to bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In resolving all doubt in his favor, the Veteran was exposed to herbicidal agents while serving on temporary duty in Thailand and in Vietnam.

2.  His ischemic heart disease is presumed to be related to this exposure.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2014). 
The Veteran alleges that he has ischemic heart disease (IHD) as a result of herbicide exposure in service.  He asserts that he was stationed in Arizona, but was placed on temporary duty orders from August to December 1965.  He alleges that he was sent to Ubon, Thailand, where he was a security policeman.  He alleges that he was also sent on a covert mission to Vietnam, and was near Da Nang.  He has submitted photographs and the names of men he served with as support for his contentions.  

IHD is listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicidal agents.  Veterans who served in Vietnam are presumed to have been exposed to these certain herbicidal agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. §§  3.307(a)(6)(iii), 3.309(e).

VA has also determined that consideration should be given to claimants whose duties placed them on or near the perimeters of Thailand military bases.  There was sporadic use of commercial herbicides within the fenced perimeters of several bases in Thailand, including Ubon.  Resultantly, if the claimant's MOS or unit is one that regularly had contact with the perimeter, then that claimant was more likely exposed to commercial herbicides.  Generally, if the claimant served at one of these air bases as a security policeman, a security patrol dog handler, or a member of a security police squadron, then herbicide exposure is conceded.  See M21-1MR, Part IV.ii.2.C.10.q.

The Veteran's personnel records do not contain any indication of where he was sent on temporary duty.  They do confirm that he was a member of the air police, which included duties as gate guard and base patrol, and that he was sent on temporary duty between August and December 1965.  A performance report for the period ending October 1965 noted these duties were performed in the relevant time period, supporting his contention that he performed those duties while on temporary duty.  His DD-214 shows 2 years, 6 months, and 27 days of foreign service.  His personnel records show that he served in Okinawa from July 1962 to October 1964, which falls short of 2 years, 6 months, and 27 days.  The additional 117 days of temporary duty nearly equates to the time he was listed as being on foreign duty.  His records also show that he had secret security clearance, lending credence to his comment that the mission in Vietnam was classified.    

His service treatment records do not contain any treatment during the time period of his temporary duty, and do not support or contradict the contention that he was in Thailand and Vietnam.

The Board finds his statements alleging temporary duty in Ubon as a security policemen to be credible.  He has consistently alleged that he was sent to Ubon, and that he also had one mission to Vietnam.  In support of that, he has submitted a letter from a friend that served with him at Ubon, along with some unofficial confirmation that the fried was at Ubon.  The Board notes this letter was received by the Veteran in 1995, over ten years before this claim was filed.  Given the lack of official documentation that outright discredits the Veteran's statements, along with the evidence that tends to support that he was in Thailand and Vietnam, the Board finds that herbicide exposure should be presumed.

The Veteran is diagnosed with IHD, specifically coronary artery disease and angina.  Accordingly, as he is now presumed to have been exposed to herbicides, his IHD is presumed to be service connected.  This claim is granted.


ORDER

Service connection for ischemic heart disease due to herbicide exposure is granted.


REMAND

The Veteran's remaining claim must be remanded for an updated VA examination.  He alleges that his hearing loss has increased since his last examination in May 2011.  Accordingly, a report on the current severity should be obtained, along with any updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his hearing loss, and make arrangements to obtain all records not already associated with the claims file.  

2.  After receipt of additional records, schedule the Veteran for an appropriate examination for a report on the current severity of the Veteran's hearing loss.  The examiner is asked to conduct a complete examination, and to ask the Veteran about any functional loss he has as a result of his hearing loss.  All opinions should be accompanied by explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


